


--------------------------------------------------------------------------------

 
FIRST AMENDMENT AGREEMENT


FOR SERVICES AGREEMENT BETWEEN QRONS AND ASI




This first amendment agreement (this "Amendment Agreement") is entered into as
of April 12, 2018 (the "Amendment Effective Date"), by and between Qrons Inc., a
company formed under the laws of Wyoming, USA, having a place of business at 
1900 Purdy Avenue, #1907, Miami Beach, Florida ("Company") and Ariel Scientific
Innovations, Ltd. ("ASI"), a company formed under the laws of the State Israel,
having a place of business at Ariel University, Ariel. Company and ASI shall be
referred to together in this Amendment Agreement as "the Parties".
 
WHEREAS, ASI and Company are parties to a certain services agreement dated
December 14, 2017 (the "Services Agreement"); and


WHEREAS, Pursuant to the provisions of Section 3 and Exhibit B of the Services
Agreement, the fees for the "Services" as defined in the Services Agreement were
fixed at $34,500; and


WHEREAS, during the performance of the Services, it has been found necessary to
increase the fees, the Parties wish to modify the fees to be paid all in
accordance with and subject to the terms of the Services Agreement as amended
pursuant to this Amendment Agreement;


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. Definitions.  All terms used in this Amendment Agreement (including the
preamble) with an initial capital letter shall have the meanings ascribed to
them in the Services Agreement, unless otherwised specified herein.


2. Additional  Fees for the Services.


2.1 The Fees as defined in Section 3 of the Services Agreement is hereby amended
to include the following:  At the end of each month during the Service Period
commencing on March 31, 2018, ASI will issue an invoice to the Company
reflecting additional costs incurred at the request of the Company for that
month up to a maximum of NIS 8,000. Such invoice will be paid by the Company
within 15 days of receipt. For avoidance of doubt, it is clarified that any
such  additional costs shall have  no effect on the fees specified in the
Service Agreement.
 
2.2 Except as provided herein,  the terms and conditions of the Services
Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their duly authorized representatives as of the date first written
above.


Ariel Scientific Innovations, Ltd.
Qrons Inc.
By:/s/Larry Loev
By:/s/Jonah Meer
Name: Larry Loev
Name: Jonah Meer
Title: CEO
Title: CEO